                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 JAN SALYER,                                       )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                )           No. 3:19-CV-482-CLC-HBG
                                                   )
 UNITED STATES POSTAL SERVICE,                     )
                                                   )
                Defendant.                         )
                                                   )

                                              ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is a Motion to File Second Amended Complaint [Doc. 21]. For

 grounds, Plaintiff states that the parties have resolved any potential disputes over the Plaintiff’s

 inadvertent failure to name the United States, and not the United States Postal Service, as the party

 defendant when the action was originally filed. The Motion states that the parties agree that

 Plaintiff may file her Second Amended Complaint, which Plaintiff has attached to her Motion as

 an exhibit. [Doc. 21-1].

        The Court finds that Plaintiff’s Motion is supported by good cause, see Fed. R. Civ. P. 15,

 and it complies with the Rules of this Court, see E.D. Tenn. L.R. 15.1. In addition, Defendant

 does not oppose the Motion. Accordingly, Plaintiff’s Motion to File Second Amended Complaint

 [Doc. 21] is GRANTED. Plaintiff SHALL FILE her Second Amended Complaint [Doc. 21-1]

 as her operative pleading in CM/ECF on or before June 12, 2020.

        IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge

Case 3:19-cv-00482-CLC-HBG Document 22 Filed 06/05/20 Page 1 of 1 PageID #: 71
